Citation Nr: 1104160	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals, including 
chronic obstructive pulmonary disorder (COPD), due to exposure to 
chemicals including napalm, mustard gas, and Lewisite. 

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1953 and February 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and April 2008 rating decisions by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By way of the July 2004 decision, the 
RO denied service connection for PTSD.  In pertinent part, the 
April 2008 rating decision the RO denied service connection for 
residuals of chemical exposure.  

In February 2009 the Board remanded the issues on appeal for 
further development.  The Board recharacterized the issues on 
appeal more broadly to better reflect the Veteran's claims. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the action performed since the February 
2009 Board remand, it is determined that further development is 
warranted with respect to the issues on appeal.  A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board were not 
complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to RO 
for further development.  

The February 2009 Board remand directed the agency of original 
jurisdiction (AOJ) to conduct four actions and then issue a 
supplemental statement of the case (SSOC).  Regarding the issue 
of service connection for residuals of chemical exposure, to 
include napalm, mustard gas, and Lewisite, the RO was directed to 
follow the procedures in the VA M21-1MR, Manual of Adjudication 
Procedures, which provide specific instructions for the 
development of claims related to mustard gas or Lewisite 
exposure.  It was noted that the Veteran's complete personnel 
records are missing in this case, but service treatment records 
verify his presence at Ft. McClellan, AL, in 1953.  Such records 
show that he was assigned to a chemical decontamination unit, 
raising the strong likelihood of chemical exposure.  It was 
determined in March 2004 and May 2010 that the Veteran's service 
records could not be reconstructed and were lost due to a fire.  
In any event, the Board finds that the RO must make a 
determination as to whether the Veteran was exposed to chemicals 
during service.  

Next, per the VA M21-1MR, all claims and appeals based on 
exposure to mustard gas or Lewisite received on or after January 
19, 2005, are centrally processed at the Muskogee RO, where 
claims received before January 19, 2005, were to be retained at 
the local RO and then emailed to the Muskogee RO.  The Board 
notes a June 2008 correspondence, which indicated that the 
Veteran's claims file was being sent to the Muskogee RO.  
However, there is no evidence in the claims file that the 
Muskogee RO ever looked at the Veteran's claim or that the final 
decision was emailed to Muskogee in compliance with VA M21-1MR.  
In the February 2009 remand, the Board stated that although the 
formal claim was received in October 2007, the Veteran did 
arguably initiate the claim in April 2004 and therefore, the 
claim did not require adjudication by the Muskogee RO; however, 
in any circumstance, the Muskogee RO must receive a copy of the 
decision.  Therefore, the Board finds that the case must be 
remanded in order to ensure that the RO followed the explicit 
directions in the M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F.  The RO should certify that all steps have been taken. 

The February 2009 remand also directed the RO to schedule the 
Veteran for a VA examination in order to determine if any 
currently diagnosed respiratory or digestive disease or 
disability is at least as likely as not related to any aspect of 
the Veteran's periods of service, to include any in- service 
exposure to chemicals in service (napalm, etc.).  The Veteran was 
afforded a VA examination in June 2010 and was diagnosed with 
chronic obstructive pulmonary disease (COPD), which the Board 
notes is listed under 38 C.F.R. § 3.316(a) as related to exposure 
of nitrogen, sulfur mustard gas, or Lewisite.  The VA examiner 
stated that he did not see any service-related condition that 
would cause the Veteran's respiratory problem as the Veteran has 
a diagnosis of COPD.  His opinion further reads as follows:
	
                             It is possible, but less likely in 
my opinion as the 
                             Veteran has a diagnosis of severe 
COPD and he is 
                             currently oxygen dependent.  

The Board finds that further clarification is needed as the 
examiner denies a nexus based on a diagnosis of COPD, without any 
consideration of the fact that such disorder is listed in 
38 C.F.R. § 3.316(a) as related to exposure of nitrogen, sulfur 
mustard gas, or Lewisite.  Therefore, the Board finds that the 
Veteran's claims file should be sent for another opinion to 
determine if his current respiratory disorder it is at least 
likely as not related to his military service, and possible 
Lewisite exposure in accordance with in 38 C.F.R. § 3.316(a). 

The Board also finds that further development is warranted for 
the claim of service connection for a psychiatric disorder, to 
include PTSD.  The February 2009 remand stated that the Veteran's 
claim had been denied based on the lack of a verified stressor.  
The Veteran contends that he now has psychiatric problems due to 
in-service stressor events falling into the following two 
categories: (1) exposure to chemicals during service; and (2) 
coming under fire in combat zones in Korea while serving as a 
truck driver responsible for transporting ammunition and 
supplies.
 
The Board notes that the evidentiary standard outlined in 38 
C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that  if a stressor claimed by a veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. pt. 3).

In May 2007 it was determined that no attacks or enemy fire were 
found for the month of July 1951.  However, the September 2009 
remand directed the RO to take appropriate measures to attempt to 
verify the Veteran's reported in-service stressor events 
involving his claim of coming under enemy fire.  In any event, 
due to the revised rules relaxing the process for stressor 
development, no further action is required on this point.  
Indeed, despite the negative responses to the limited searches 
already conducted in this case, the Veteran's claims of being 
exposed to fire while serving as a truck driver are consistent 
with the circumstances of service and therefore are deemed not to 
require any independent corroboration.  As the stressors 
regarding enemy fire are thus accepted, a VA examination should 
be arranged.  In this regard, it is noted that the Veteran failed 
to report for an examination scheduled in July 2010.  However, 
the Board will extend him one more opportunity to report- it is 
noted that he did report for his respiratory/digestive 
examination in June 2010.  

In addition, the Board finds that the psychiatric disorder claim 
is inextricably intertwined with the claim of service connection 
for residuals of chemical exposure.  Thus, until it is determined 
if the Veteran was exposed to Lewisite, this claim cannot be 
adjudicated.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).

Prior to any VA examinations, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.



Accordingly, the case is REMANDED for the following action:

1.   The RO should make a determination if 
the Veteran was exposed to Lewisite during 
his military service.  The RO should develop 
the Veteran's claim in compliance with M21-
1MR, IV.ii.1.F.22 and should certify all 
steps that were taken. 

2.  The June 2010 VA examiner should be asked 
to clarify his opinion, taking into 
consideration that COPD is a disease listed 
under 38 C.F.R. § 3.316(a) as related to 
exposure of nitrogen, sulfur mustard gas, or 
Lewisite.  If the June 2010 VA examiner is 
not available then it should be documented 
and the Veteran should be afforded a new VA 
digestive and respiratory examination.  The 
claims file must be reviewed in connection 
with the examination. 

The examiner is asked to opine as to whether 
any currently diagnosed respiratory or 
digestive disease or disability is at least 
as likely as not related to any aspect of the 
Veteran's periods of service, to include any 
in-service exposure to chemicals in service 
(napalm, etc.).  A full and complete 
rationale is required for all opinions 
expressed.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

3. The Veteran should be afforded a VA 
psychiatric examination by a psychologist or 
psychiatrist.  The claims file must be 
reviewed in conjunction with the examination. 
The examiner is asked to opine as to whether 
any currently diagnosed acquired psychiatric 
disorder was at least as likely as not first 
manifested in service, or is otherwise 
related to such service, including events or 
happenings on active duty, such as service in 
Korea during the Korean War. The examiner is 
asked to distinguish, if necessary, between 
any acquired psychiatric disorder related to 
service, and the residuals of documented 
traumatic brain injury from several car 
accidents, to the extent possible.  With 
respect to any diagnosis of PTSD, the 
examiner must state whether it is at least as 
likely as not due to an in-service stressor, 
including the Veteran's reports of coming 
under fire as a truck driver (accepted as 
true) and, if verified, of being exposed to 
chemicals.

4.  Thereafter, the RO should review the 
claims file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal.  If any 
benefit sought remains denied, the RO should 
issue an appropriate SSOC (supplemental 
statement of the case) and provide the 
Veteran and his representative the requisite 
time period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.						
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


